DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search, examiner could not find a reference or series of references that could be reasonably combined that taught a sensing method of a sensing device for calculating information about a golf shot, the sensing method comprising: acquiring an image of a user hitting a ball using a golf club; detecting a portion corresponding to a straight line through predetermined image processing of the acquired image; and analyzing a change in a shape of the straight portion detected at the line detection step in order to detect a predetermined feature point and calculating a position of the detected feature point as a position of the golf club, wherein the step of calculating the position of the detected feature point as the position of the golf club comprises: extracting left and right contours based on the straight line detected at the line detection step; analyzing a change in a distance between the extracted left and right contours; and detecting a position at which the change in the distance between the left and right contours reaches a predetermined level or higher as the feature point.  The closest prior art, Park discloses, determining the location of a club head by analyzing images.  Park however, fails to disclose that detecting the club head using the distance between left and right contours.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715